IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION F j LL. E D
Sut? 2019
UNITED STATES OF AMERICA, CR 19-07-BLG-SPW Clerk, U S District Court
is ric ontana
ia kage
Plaintiff,
ORDER
vs.
PORFIRIO CARILLO REA,
Defendant.

 

 

Upon the United States’ Notice of Appeal (Interlocutory) (Doc. 36), the trial
currently scheduled for July 8, 2019is VACATED. This case is STAYED
pending further notice from the Ninth Circuit Court of Appeals. For purposes of
the Speedy Trial Act, any delay caused by this interlocutory appeal is excluded.

18 U.S.C. § 3161(h)(1)(C).

The Clerk of Court is directed to notify the parties of the making of this

Order.

d
Dated this © day of July, 2019.

 

ie
“SUSAN P. WATTERS
United States District Judge
